DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zago, U.S. Patent Application Publication 2016/0168848 in view of Gussakovsky, U.S. Patent Application Publication 2009/0241466 and Smith et al., U.S. Patent 8,683,764.
Regarding claim 1, Zago discloses a flooring system comprising: a plurality of glass flooring units (10), each unit comprising a first layer of glass (upper 20) and a second layer of glass (16), the two layers being positioned one above the other and separated by one or more load transferring means (42; see Fig. 1), wherein the first layer of glass is a structural glass (it is used for a flooring) and the second layer of glass is a fire rated glass (paragraph 89), and having an upper surface and an edge comprising a load- transferring means (the thickness) of the one or more load transferring means, the two flooring units are arranged, in use, to be secured to a beam of one or more beams; and one or more expansion joints each arranged, in use,
Regarding claim 2, Zago discloses a flooring system wherein the resilient seal is made of structural silicone (paragraph 121).  
Regarding claim 3, the prior art, as modified, discloses a flooring system but does not specifically disclose wherein each clip is a continuous clip with a length equal to or greater than 90% of a length of the flooring unit.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the clip with the given length for a secure connection between the components, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Regarding claim 4, the prior art, as modified, discloses a flooring system wherein each continuous clip has an indented portion, the indented portion having a substantially flat portion substantially parallel to the length of the clip (indent/channel as shown in section in Smith Fig. 9).  
Regarding claim 5, the prior art, as modified, discloses a flooring system wherein each clip comprises a substantially U-shaped portion and two outwardly-directed flanges extending from the prongs of the substantially U-shaped portion (U-shaped portion as shown in Smith Fig. 9).  
Regarding claim 6, the prior art, as modified, discloses a flooring system wherein the middle section of the substantially U-shaped portion of each clip is secured to the load-transferring means of one of the plurality of glass flooring units (once the floor is assembled, all of the components are connected to one another by some means).  
Regarding claim 7, the prior art, as modified, discloses a flooring system wherein in use, one of the two flanges points upward towards the upper surface of the units and the other of the two flanges points downwards (see Smith Fig. 9).  
Regarding claim 8, the prior art, as modified, discloses a flooring system wherein the resilient seal is arranged, in use, to sit between the upward-pointing flanges of two adjacent clips (it is capable of 
Regarding claim 9, the prior art, as modified, discloses a flooring system wherein the downward-pointing flanges are positioned above the drainage means and arranged, in use, to direct any liquid which passes the seal into the drainage means (as modified per claim 1, the drainage means is placed below the clips).  The phrase “arranged, in use, to direct” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 10, Zago discloses a flooring system wherein the load-transferring means of each flooring unit comprises a member that extends substantially horizontally and which is located between the first layer of glass which is a structural glass and the second layer of glass which is a fire rated glass (see Fig. 1).  
Regarding claim 11, Zago discloses a flooring system but does not disclose specifically wherein the load-transferring means of each flooring unit comprises a hollow box.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a hollow block for the wedge of Zago depending on the material used and its strength, as well as the design loads required, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 15, the prior art, as modified, discloses a flooring system wherein the drainage means is arranged, in use, to channel any liquid which passes the seal to one or more edges of an area covered by the flooring system (as it is utilized for drainage).  The phrase “arranged, in use, to channel” 
Regarding claim 18, the prior art, as modified, discloses a flooring system but does not specifically disclose wherein a replaceable sacrificial sheet is provided on the upper surface of the flooring system.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a removable sheet on the surface of the glass panels to protect the panel finish during transit.
Regarding claim 19, the prior art, as modified, discloses a flooring system but does not specifically disclose wherein each flooring unit is sealed so as to be substantially air-tight.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to seal the panels to be air-tight to prevent from damage against the elements.
Regarding claim 20, the prior art, as modified, discloses a flooring system but does not specifically disclose wherein the beam is a T-beam or an I-beam, and wherein the two adjacent flooring units are arranged, in use, to be secured to opposing flanges of the T or I beam.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a T-beam depending on the design loads required and the availability of the structural members, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al.
Regarding claim 21, the prior art, as modified, discloses a flooring system, but does not disclose wherein the beam is a T-beam.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a T-beam depending on the design loads required and the availability of the structural members, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  
Allowable Subject Matter
Claims 12-14, 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633